El Juez Presidente Sr. Quiñones,
emitió la opinión del tribunal.
Don Antonio Bodríguez estableció demanda ante la corte municipal dél distrito judicial municipal de Mayagüez contra Alfredo Bravo, exponiendo como lieclios que algunos animales de la propiedad del demandado, que pastaban en una finca del mismo, sita en el barrio del Miradero, de la ciudad de Maya-güez, á la parte sur de la carretera de Añasco, invadían dia-riamente unos terrenos limítrofes que estaban sembrados de cañas dulces, las que pertenecían al demandante Antonio Bo-drígnez, plantaciones que se bailaban por esa causa en un estado deplorable y ruinoso, por lo cual interponía la presente demanda para obtener judicialmente del demandado el resar-*17cimiento de dichos daños y perjuicios, cansados por su culpa y negligencia, y los que estimaba en trescientos cincuenta dollars, además de las costas y gastos del juicio. El deman-dado contestó la demanda negando en general todos los lieclios consignados en la misma, y celebrado el juicio ante dicha corte municipal dictó esta sentencia condenando al demandado Alfredo Bravo á pagar al demandante la suma de diez dollars,, con las costas. Apelada esa sentencia por la parte deman-. dante, por la que respecta á su cuantía, y celebrado el juicio ante la Corte de Distrito de Mayagüez, por virtud de dicha, apelación dictó esta resolución en 14 de diciembre último,, estimando que carecía de una base cierta y segura para poder determinar el importe de los daños y perjuicios causados en la propiedad del demandante, y que no habiéndose jus-tificado concretamente que los daños causados en las planta-ciones de cañas pertenecientes al demandante, do fueran en. toda su extensión por la parte demandada, y siendo eso un punto de hecho esencial para la determinación de la cuantía de dichos daños y perjuicios, debía darse al caso una más amplia consideración, y ordenaba, por-lo tanto, que las partes litigantes comparecieran de nuevo ante la corté en el día y hora que acordaran, á fin de discutir el punto de hecho á que hacía referencia, pudiendo practicár' en el acto la prueba que fuere pertinente á este punto y nó á otro alguno, sin que se entendiera esa resolución en el sentido de retrotraer el pro-cedimiento. Contra esta resolución interpuso apelación para ante este tribunal la representación de la parte demandante.'
La resolución dictada en este caso por la Corte de Distrito de Mayagüez en 14 de diciembre de 1906, y apelada por el demandante para ante' este tribunal, no es una resolución apelable, según el artículo 295 del Código de Enjuiciamiento Civil, toda vez que no es sentencia definitiva, ni es tampoco una resolución del carácter de las taxativamente enumeradas en el párrafo 3 del mismo artículo; por esta razón, propo-*18nemos que se desestime la apelación interpuesta en este caso, con las costas del recurso á cargo de la parte apelante.

Desestimada.

Jueces concurrentes: Sres. Hernández, Figueras, Mac-Leary y Wolf.